Citation Nr: 1111836	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-50 771	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta (Decatur), Georgia.

In August 2010, as support for his claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.


FINDINGS OF FACT

1.  In an unappealed July 1976 decision, the RO initially considered and denied the claim for service connection for a bilateral (i.e., right and left) knee disorder; the RO denied the claim in that initial decision because, although there was confirmation of treatment during service for a bilateral knee strain, a chronic residual or resultant disability had not been established because the evidence dated since service, including the results of the Veteran's June 1976 VA examination, had been unremarkable for any consequent disability to establish the required permanency of the injury in service.

2.  In September 1978, after an additional VA examination in August 1978, the RO denied a petition to reopen this claim because there still was no evidence of an identifiable chronic disability of the knees.

3.  Since that September 1978 decision, however, a VA medical nexus opinion has been received confirming the Veteran has chronic knee disabilities, and that his current chronic knee disabilities are related to the knee problems he had while in the military.

4.  This additional evidence regarding this claim has not been previously considered, is not cumulative or redundant of evidence already on file, relates to unestablished facts necessary to substantiate this claim, and raises a reasonable possibility of substantiating this claim.  Indeed, it provides the evidence needed to grant this claim.


CONCLUSIONS OF LAW

1.  The RO's September 1978 decision denying the Veteran's petition to reopen his claim for service connection for a bilateral knee disorder is final and binding based on the evidence then of record; however, new and material evidence since has been submitted to reopen this claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.1103 (2010).

2.  Resolving all reasonable doubt in his favor, the Veteran's bilateral knee disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), among other things, clarified and enhanced VA duties to notify and assist this Veteran in substantiating his claim for VA benefits.  The VCAA is codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and the implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In this decision, however, the Board is reopening the claim on the basis of new and material evidence.  So there is no need to discuss whether there has been sufficient VCAA notice to comply with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), including insofar as apprising the Veteran of the specific reasons this claim was previously denied so he would have the opportunity to respond by providing evidence that would overcome these prior deficiencies.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006), wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  This claim is being reopened, regardless.  So even were the Board to assume for the sake of argument that he did not receive the type of notice contemplated by Kent, this failure still ultimately would be inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has this evidentiary burden of proof of explaining why a VCAA notice error in timing or content is unduly prejudicial, meaning outcome determinative of the claim).

Moreover, the Board is also fully granting the claim on its underlying merits, so even the remaining provisions of the VCAA need not be further considered or discussed.

B.  Reopening the Claim on the Basis of New and Material Evidence

The RO first considered and denied this claim for a bilateral knee disorder in July 1976.  Although there was confirmation of treatment during service from 1973 through 1975 for a bilateral knee strain, the RO determined that based on a June 1976 VA examination given since service, which only diagnosed arthralgia of the knees (so pain), there was insufficient evidence of a chronic bilateral knee disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).


The Veteran had another VA examination in August 1978.  But in September 1978, after considering the results of that additional examination, the RO confirmed the prior denial of the claim, for the same reasons, no evidence of chronic disability.  His petition to reopen the claim was denied as new and material evidence had not been received.  

The RO appropriately notified the Veteran of both the July 1976 and September 1978 decisions, including apprising him of his procedural and appellate rights in the event he elected to appeal those decisions, but he did not.  So they became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

But if there is new and material evidence since that more recent September 1978 decision, this claim must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the Board must review for newness and materiality only the evidence submitted since the most recent, final and binding, denial of the claim - regardless of the specific basis of that prior denial).

According to VA regulation, new evidence means existing evidence not previously submitted to agency decision makers; and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Irrespective of the RO's decision, so, too, must the Board make this threshold preliminary determination of whether there is new and material evidence to reopen this claim, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on their underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If the Board finds that no new and material evidence has been offered, that is where the analysis must end, and what the RO determined in this regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See also Butler v. Brown, 9 Vet. App. 167 (1996) and 
VAOPGCPREC 05-92 (March 4, 1992).

The Board agrees with the RO's findings (as noted in the July 2000 statement of the case (SOC)) that there is new and material evidence to reopen this claim.

Specifically, in regards to the additional evidence submitted since the RO's prior September 1978 decision, this evidence includes personal statements and hearing testimony under oath from the Veteran (and his wife), as well as additional VA evaluation and treatment records.  A VA outpatient record shows that a magnetic resonance imaging (MRI) was performed in December 2007.  The MRI report noted osteochondral injury in the patella and possible cartilage tear and delamination of cartilage, bilaterally, with joint effusion.  Notably, a staff physician at the Augusta, Georgia, VA Medical Center (VAMC) where the Veteran has been receiving his ongoing treatment indicated in a November 2008 statement written on his behalf that she had reviewed the Veteran's service treatment records (STRs), as well as his post-service medical records.  She then concluded that "[i]t is evident that [he] has been having knee problems since his days in the service..."  She reiterated her conclusions in a subsequent December 2009 statement.

Because, when the RO previously denied this claim in September 1978, there continued to be a question over whether the Veteran had a chronic (i.e., permanent) disability, let alone one the result of his knee strain in service, these additional treatment records and statements from the VA physician since submitted are both new and material to this claim since they both confirm he does indeed have chronic disability and resultant complications and since this physician traces the current knee disabilities back to service.  This claim therefore must be reopened.  See Evans, 9 Vet. App. at 284, indicating the newly presented evidence need not be probative of all the elements required to award the claim, just probative as to each element that was a specified basis for the last disallowance.

Having reopened this claim on the basis of this new and material evidence, the Board must next determine whether the Veteran would be unduly prejudiced by the Board immediately proceeding with the readjudication of this claim on its underlying merits.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

Since the Board is also fully granting the claim on its underlying merits, there is no possibility of resulting prejudice from the Board's immediate reconsideration of this claim because the Veteran is receiving the requested benefit in its entirety.  See 38 C.F.R. § 20.1102.  

Service Connection for Bilateral Knee Disability

In general, service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

To establish entitlement to direct service connection for a claimed disability, there generally must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).


Continuity of symptomatology is required where the condition noted during service is not shown to be chronic or this is legitimately questionable.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements, to establish chronicity (permanency) of disease or injury in service and link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That said, evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  The Federal Circuit Court has clarified that there is no absolute or categorical requirement that a Veteran have medical nexus evidence supporting his claim of service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Rather, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (e.g., a broken leg, separated shoulder, varicose veins, tinnitus (i.e., ringing in the ears), pes planus (i.e., flat feet)), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Here, as documented in his STRs and highlighted and reiterated in the November 2008 and December 2009 letters from the physician at the Augusta VAMC, the Veteran had symptoms and complaints during service (e.g., bilateral knee strain) from 1973 through 1975.  So there clearly is no disputing he had knee problems while in service as he alleges.

Also, based on the December 2007 MRI results from the Augusta VAMC, there clearly is no disputing the Veteran now has chronic or permanent knee disabilities, osteochondral injury in the patella and possible cartilage tear and delamination of cartilage, bilaterally.


Resolution of this claim therefore turns on whether the current bilateral knee disability is related to the problems he had in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran has been complaining of knee problems since his discharge from service.  Indeed, he filed his initial claim for service connection rather immediately following his discharge from service.  And even though there initially was no diagnosis, per se, to account for example for his complaints of persistent knee pain (arthralgia), there was at least objective confirmation of this continued pain, as even the initial VA compensation examiners readily acknowledged.  The Veteran also is competent, even as a layman, to proclaim having continued to experience chronic knee pain and other pertinent symptoms during the many years since those initial claims.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records).  And his lay testimony concerning this, including under oath during his August 2010 videoconference hearing, is entirely credible - especially, again, given the documented strain in service and initial filing of a claim shortly after his discharge.  So his lay testimony regarding continuous symptoms since service is both competent and credible, so ultimately probative.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"))


The VA physician's attribution of the current bilateral disability to the Veteran's military service, with no competent and credible medical opinion to the contrary, is reason enough for the Board to resolve any remaining doubt in the Veteran's favor and grant his claim.  See 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating that "absolute" etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).


ORDER

The claim for service connection for a bilateral knee disorder is both reopened and granted on its underlying merits.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


